                 Case 21-01069-PDR          Doc 23      Filed 06/08/21      Page 1 of 9

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division
                                    www.flsb.uscourts.gov

 In re:                                                   Case No. 18-23930-BKC-PDR

 EMMA BUMSHTEYN,                                          Chapter 7

       Debtor.
 ___________________________________/

 KENNETH A. WELT, Chapter 7 Trustee,                      Adv. Case No. 21-01069-PDR

           Plaintiff,
 vs.

 EMMA BUMSHTEYN and YEVGENIYA
 BUMSHTEYN, both Individually and as Trustee
 of the Bumshteyn Family Irrevocable Inter Vivos
 Trust,

       Defendants.
 _______________________________________/

       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT, YEVGENIYA
                 BUMSHTEYN’S MOTION TO TRANSFER VENUE

          Plaintiff, Kenneth A. Welt, Chapter 7 Trustee (the “Plaintiff”), by counsel, files his

Response in Opposition to Defendant Yevgeniya Bumshteyn’s (the “Defendant”) Motion to

Transfer Venue [Adv. ECF No. 16] (the “Motion”) and requests the Court enter an order denying

the Motion, and states:

                                           BACKGROUND

          1.      On February 26, 2021, the Plaintiff commenced this adversary proceeding by filing

his Complaint (1) Objecting to Debtor’s Discharge; (2) Avoiding Certain Fraudulent Transfers;

and (3) for the Recovery of Such Assets Transferred or the Value Thereof [Adv. ECF No. 1] (the

“Complaint”). The counts of the Complaint relating to Yevgeniya Bumshteyn were based upon

11 U.S.C. §§ 544 and 550.



                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                Case 21-01069-PDR          Doc 23      Filed 06/08/21      Page 2 of 9

         2.     On April 8, 2021, the Defendant and the Debtor, Emma Bumshteyn (together, the

“Defendants”) filed their Answer, admitting some paragraphs of the Complaint and denying

others. Amongst the denied paragraphs is paragraph 5 of the Complaint, which asserts that venue

is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.     On May 17, 2021, the Defendant filed the Motion. The Defendant’s Motion argues

that the Court should transfer the instant adversary proceeding (the “Adversary” or “Adversary

Proceeding”) to the United States Bankruptcy Court for the Southern District of New York for

various reasons, including the assertion that New York law governs the underlying “grievance”,

the Defendant is located in New York and “all transactions are based in New York.”

         4.     The Defendant correctly relies on 28 U.S.C. §§ 1404 and 1412 for the proposition

that an adversary proceeding may be transferred to another district in the interest of justice or for

the convenience of the parties.

         5.     However, the Defendant fails to meet the burden placed on her to warrant a transfer

of this Adversary Proceeding to New York, as more fully set forth below.

         6.     The Defendant also alleges that this Court does not have personal jurisdiction over

her, while simultaneously acknowledging that Fed. R. Bankr. P. 7004 permits for nationwide

service of process. As set forth in the Plaintiff’s Motion to Strike Demand for Jury Trial and

Affirmative Defenses [Adv. ECF No. 8], the Defendant is foreclosed from raising this argument

due to her failure to timely file a motion as required in the Order Setting Deadlines [Adv. ECF No.

3].

                                            ARGUMENT

      1. Venue is Proper Before This Court.

         Pursuant to 28 U.S.C. § 1409(a), a “proceeding arising under title 11 or arising in or related

 to a case under title 11 may be commenced in the district court in which such case is pending."



                                ________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
              Case 21-01069-PDR           Doc 23      Filed 06/08/21      Page 3 of 9

“There is a strong presumption in favor of maintaining venue where the bankruptcy case is

pending.” Alexander v. The Steel Law Firm, P.C. (In re Terry Mfg. Co. Inc.), 323 B.R. 507, 509

(Bankr. M.D. Ala. 2005).

      There is no dispute that the Debtor’s underlying bankruptcy case is pending before this

Court. Accordingly, pursuant to 28 U.S.C. § 1409(a), the Adversary Proceeding is properly

before the same court, and should remain before the same court because as explained below, the

Defendant has failed to meet her burden for transferring the Adversary Proceeding to another

venue.

  2. Defendant Has Failed to Meet Her Burden of Demonstrating that the Interest of
     Justice or the Convenience of the Parties Require Transfer.

      28 U.S.C. § 1412, made applicable to bankruptcy proceedings by Fed. R. Bankr. P. 7087,

grants the Court discretion to transfer a bankruptcy case or proceeding to another district in the

interest of justice or convenience of the parties. This same authority is also reflected in Fed. R.

Bankr. P. 1014. “[T]he party requesting the transfer of venue must demonstrate by a

preponderance of the evidence that in light of all the factors to be considered, it will be more

convenient for both parties and will further the interest of justice. Absent such a showing, this

Court will not disturb the choice of forum made by…[the] plaintiff, which choice should be

accorded great deference.” Unico Holdings, Inc. v. Nutramax Products, Inc., 264 B.R. 779, 783

(Bankr. S.D. Fla. 2001) (quoting Taca Int’l Airlines, S.A. v. Pan Am World Airways, Inc. (In re

Pan Am Corp.), 177 B.R. 1014, 1018 (Bankr. S.D. Fla. 1995)).

      In determining whether an adversary proceeding should be transferred to a different venue,

the following factors should be considered:

              (1) Relative ease of access to sources of proof, including ease of travel for witnesses
              in terms of time and distance.




                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
              Case 21-01069-PDR           Doc 23      Filed 06/08/21      Page 4 of 9

               (2) Availability of compulsory process for attendance of unwilling witnesses, and
               the cost of obtaining those witnesses’ attendance.
               (3) Enforceability of a judgment if one is obtained.
               (4) Relative advantages and obstacles to a fair trial, including the familiarity of
               transferee court with the facts of the case.
               (5) Local interest in having local controversies decided at home, taking into account
               where the acts giving rise to the cause of action at issue occurred.
               (6) Conducting the trial in the state the law of which will govern the action.

       In re Rohalmin, 598 B.R. 900, 906 (Bankr. S.D. Fla. 2019) (citing In re Pan Am, 177 B.R.

1014-1018 (Bankr. S.D. Fla. 1995)). Taking each of the above in turn, an overall analysis of the

factors results in favor of non-transfer to New York.

       Access to Proof. The relevant witnesses in this Adversary Proceeding include the two

individuals who took part in the transactions - the Defendant and the Debtor. It bears noting that

if the Court grants the transfer of the Adversary Proceeding, the entire proceeding would be

transferred, meaning the Debtor would be forced to litigate the Plaintiff’s 11 U.S.C. § 727

discharge claims in New York, as well. Other witnesses include the Trustee, who lives and works

in South Florida.

       Transferring the Adversary to New York would likely impose substantial hardship on the

Debtor (even though the Debtor presumably consents to the Motion as it was filed by her own

attorney).   In her Motion, the Defendant proposes to have the Debtor, her 84-year-old

grandmother, travel to New York during the COVID-19 pandemic. Even if the Defendant were

to seek to sever the causes of action contained in the Complaint, such that the discharge count(s)

are prosecuted in this Court, the Debtor would still have to travel to New York, as she is the

primary witness to the transactions at issue.

       In addition, the Defendant states in the Motion that the “…Debtor is the grandmother of

the Defendant, thus a home for the Debtor in New York]”. However, the Defendant fails to take



                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
                  Case 21-01069-PDR               Doc 23       Filed 06/08/21         Page 5 of 9

 into consideration that the inverse is also true. The Debtor resides in Florida, and therefore the

 Defendant would have a “home” in which to stay in Florida should she need during the litigation.

 In fact, while the Defendant may reside in New York, as alleged in the Complaint, the Defendant

 is a ½ owner of the Debtor’s residence and therefore owns real property in Florida. Accordingly,

 the Defendant is in a better position to travel for the litigation than the Debtor (or the Trustee).

         Merely because New York is more convenient to the Defendant than Florida does not

 warrant transferring the Adversary, as the Defendant’s burden is to prove that transfer would be

 more convenient for both parties, which includes the Debtor and the Plaintiff. Accordingly, for

 the reasons set forth above, this factor weighs heavily in favor of non-transfer.

         Availability of Compulsory Process. To the extent compulsory process is necessary, the

 Court can provide such process. Accordingly, this factor is “neutral” and weighs against transfer

 of the proceeding. 1

         Enforceability of Judgment. The type of relief sought by the Plaintiff, if awarded by the

Court, will be equally valid and enforceable regardless of where it is issued. Accordingly, this

factor is also “neutral” and weighs in favor of non-transfer.

         Fair Trial. In her Motion, the Defendant does not allege at any point that the New York

court would be more likely to provide the parties a fair trial than would this Court. Further, the

transferee court in New York would have no knowledge nor familiarity whatsoever with the facts

of the case. The New York court would have to expend time and resources in order to become

familiar with the case, which would further delay the administration of the bankruptcy case. The

instant bankruptcy case is a Chapter 7 proceeding, a primary goal of which is to provide an efficient

and prompt procedure for an unfortunate Debtor to obtain a “fresh start.” Having to litigate in New


         1
         “Because of the deference given to the plaintiff’s choice of forum, to the extent a given factor is neutral, it
should weigh against transfer of the adversary proceeding.” In re Pan Am, 177 B.R. 1014 n. 5 (Bankr. S.D. Fla.
1995).



                                    ________________________
                                Leiderman Shelomith Alexander + Somodevilla, PLLC
                                             Miami | Fort Lauderdale
               Case 21-01069-PDR          Doc 23      Filed 06/08/21      Page 6 of 9

York would add substantial delay to the administration of the Debtor’s bankruptcy case. Thus, this

factor also weighs in favor of non-transfer.

       Local Interest. The Defendant places an emphasis on the fact that the transactions

underlying the claims in the Complaint occurred in New York. While the Plaintiff concedes that

the “local interest” factor would weigh in favor of transfer to New York for the sole reason that

the events giving rise to the Plaintiff’s claims took place in New York, this is not the only factor

to consider when determining whether the Adversary Proceeding should be transferred. Further,

the Plaintiff believes that because the underlying bankruptcy case is pending in Florida, and any

recovery or outcome of the adversary is to benefit the bankruptcy estate, these facts mitigate any

weight that could be afforded in favor of transfer.

       State Law. The Plaintiff concedes this factor weighs in favor of transfer due to the

transactions taking place in New York. However, this Court is more than qualified to determine

issues of state law, and this is not the only factor to consider when determining whether the

Adversary Proceeding should be transferred.

       “The Court has also considered all ‘additional factors that may be relevant to the

convenience of the parties and the interest of justice.’” In re Rohalmin, 598 B.R. 900, 906 (Bankr.

S.D. Fla. 2019). In determining whether this proceeding should be transferred, the Court should

also consider the additional expense that will be incurred by the estate by having to litigate in New

York. The Trustee would have to incur costs by traveling to New York if this case were transferred.

Furthermore, undersigned counsel is not admitted to practice in New York, and additional expense

may be incurred by the retention of local counsel. The bankruptcy estate should not be burdened

solely because one of the defendants to the Adversary prefers to litigate in New York. The costs

and attorneys’ fees are likely to be significantly less in South Florida than in New York. This

consideration weighs in favor of non-transfer of the proceeding.



                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
                Case 21-01069-PDR         Doc 23      Filed 06/08/21      Page 7 of 9

   3. The Court has Personal Jurisdiction Over the Defendant.

         As stated above, the Defendant is foreclosed from raising a personal jurisdiction argument

due to her failure to timely file a motion as required in the Order Setting Deadlines [Adv. ECF No.

3]. Notwithstanding same, as the Defendant correctly recognized in her Motion, Fed. R. Bankr. P.

7004 provides for nationwide service of process, which in turn becomes the basis for personal

jurisdiction over the Defendant in this proceeding. See In re McCallan, 599 B.R. 361, 367 (Bankr.

M.D. Fla. 2019). “The summons and complaint and all other process except a subpoena may be

served anywhere in the United States.” Fed. R. Bankr. P. Rule 7004(d).

         Further, Defendant’s “minimum contacts” argument is misplaced. In fact, the Eleventh

Circuit has expressly rejected the minimum contacts argument in the context of personal

jurisdiction over a defendant in an adversary proceeding. See Republic of Panama v. BCCI

Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997) (“[a] court must therefore

examine a defendant’s aggregate contacts with the nation as a whole rather than his contacts with

the forum state in conducting the Fifth Amendment analysis.”) (emphasis added). Absent a

showing of inconvenience that rises to “a level of constitutional concern,” a defendant that has

sufficient minimum contacts with the United States will be found to be within the personal

jurisdiction of the bankruptcy court. See In re McCallan, 599 B.R. 361, 367 (Bankr. M.D. Fla.

2019).

         The Defendant lives in New York and has not made a showing that litigating this adversary

is an inconvenience rising to the level of constitutional concern (because it does not). The

Defendant was properly served with the summons and complaint for this adversary proceeding

and has sufficient minimum contacts with the United States such that the Court has in personam

jurisdiction over her.




                               ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
                 Case 21-01069-PDR          Doc 23      Filed 06/08/21      Page 8 of 9

                                            CONCLUSION

          It is not enough for the party seeking transfer of an adversary proceeding to show that the

current venue is less convenient for it than the proposed venue; rather, the party must show that

transfer would be more convenient for both parties or will further the interests of justice. In re Pan

Am, 177 B.R. 1014, 1018 (Bankr. S.D. Fla. 1995). The Defendant has not demonstrated by a

preponderance of the evidence that New York would be more convenient for both parties, only

that New York is more convenient for her. Similarly, the Defendant has not demonstrated that

transferring this proceeding is in the interest of justice. As such, the deference afforded to the

Plaintiff’s choice of venue weighs in favor of keeping this adversary proceeding in Florida and

before this Court. Further, the Court properly has in personam jurisdiction over the Defendant by

virtue of Fed. R. Bankr. P. Rule 7004(d). For all of the above reasons, the Motion should be

denied.

          WHEREFORE, the Plaintiff respectfully requests the Court enter an order: (a) denying the

Motion; and (b) granting such other and further relief as the Court deems just and proper.

          Dated: June 8, 2021                            LEIDERMAN SHELOMITH
                                                         ALEXANDER + SOMODEVILLA, PLLC
                                                         Attorneys for the Plaintiff
                                                         2699 Stirling Road, Suite C401
                                                         Ft. Lauderdale, Florida 33312
                                                         Telephone: (954) 920-5355
                                                         Facsimile: (954) 920-5371

                                                         By:_________/s/__________________
                                                               ZACH B. SHELOMITH
                                                               Florida Bar No. 0122548
                                                               zbs@lsaslaw.com
                                                               MARIA J. GONZALEZ
                                                               Florida Bar No. 1024946
                                                               mjg@lsaslaw.com




                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
               Case 21-01069-PDR          Doc 23      Filed 06/08/21      Page 9 of 9

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing motion was served on
June 8, 2021 to all parties on the list to receive e-mail notice/service for this case, via the Notice
of Electronic Filing (which is incorporated herein by reference).

                                                       By:_________/s/________________
                                                             Zach B. Shelomith




                               ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
